Exhibit 10.1
Execution Version
CONVERTIBLE NOTE PURCHASE AGREEMENT
          CONVERTIBLE NOTE PURCHASE AGREEMENT, dated September 30, 2008 (this
“Agreement”), is entered into by and among Las Vegas Sands Corp. (the “Company”)
and the person listed on Schedule A (the “Purchaser”), and relates to the
purchase by the Purchaser of $475,000,000 in aggregate principal amount of the
Notes (as defined below).
          WHEREAS, the Board of Directors of the Company and a Special Committee
of the Board of Directors of the Company have determined it is in the best
interests of the Company to issue and sell to the Purchaser the Notes (as
defined below) on the terms and subject to the conditions set forth in this
Agreement.
          WHEREAS, the Company wishes to issue and sell to the Purchaser, and
the Purchaser wishes to purchase, the Notes (as defined below) on the terms and
subject to the conditions set forth in this Agreement.
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth herein and for good and valuable consideration, the receipt
and adequacy of which is hereby acknowledged, the parties hereto agree as
follows:
ARTICLE 1
DEFINITIONS
          1.1 Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms shall have the meanings set
forth below:
          “10-Q Reference Date” has the meaning set forth in Section 3.7 of this
Agreement.
          “2004 Equity Award Plan” means the Las Vegas Sands Corp. 2004 Equity
Award Plan, as amended by the First Amendment thereto, dated February 5, 2007.
          “Amended and Restated Registration Rights Agreement” means the Amended
and Restated Registration Rights Agreement, dated as of September 30, 2008,
among the Company and the stockholders named therein.
          “Approval Default” has the meaning set forth in Section 5.7 of this
Agreement.
          “Approval Fee” has the meaning set forth in Section 5.7 of this
Agreement.
          “Approvals” means (i) obtaining an Effective Stockholder Consent or
any other shareholder approval required under the rules and regulations of the
New

 



--------------------------------------------------------------------------------



 



York Stock Exchange, (ii) the listing of the Common Stock issuable upon
conversion of the Notes on the New York Stock Exchange, (iii) the receipt of any
approval required in connection with the transactions contemplated by the Note
Documents (and the issuance of the Underlying Shares upon conversion of the
Notes) pursuant to any regulations of the Nevada Gaming Commission, the general
laws, specific gaming laws, various regulations and licensing and regulatory
control of the Macau government and Gaming Inspection and Coordination Bureau,
the Pennsylvania Gaming Control Board and the government of the State of
Pennsylvania, the Singapore Tourism Board and the Singapore government and any
other Governmental Authority charged with regulating any gaming activity
conducted by the Company and (iv) receipt of any approval of any other
applicable Governmental Authority necessary in connection with the transactions
contemplated by the Note Documents (and the issuance of the Underlying Shares
upon conversion of the Notes) (including Hart-Scott-Rodino clearance, to the
extent necessary) and the expiration of all applicable waiting periods.
          “Authorization” has the meaning set forth in Section 3.21 of this
Agreement.
          “Capital Stock” (i) of any Person that is a corporation, means any and
all shares, interests, participations, rights or other equivalents (however
designated) of corporate stock; and (ii) of any other Person, means any and all
partnership, membership or other equity interests of such Person.
          “Code” has the meaning set forth in Section 3.26 of this Agreement.
          “Commission” means the Securities and Exchange Commission or any
similar agency then having jurisdiction to enforce the Securities Act.
          “Common Stock” means the shares of the Company’s common stock, par
value $0.001 per share.
          “Consolidated Historical Financial Statements” has the meaning set
forth in Section 3.20 of this Agreement.
          “Convertibility Date” means the date on which the Company obtains each
of the required Approvals.
          “Credit Agreement” means the Credit and Guarantee Agreement, dated as
of May 23, 2007, by and among Las Vegas Sands, LLC, the affiliates of Las Vegas
Sands, LLC named therein as guarantors, the lenders party hereto from time to
time, The Bank of Nova Scotia, as administrative agent for the lenders and as
collateral agent, Goldman Sachs Credit Partners L.P., Lehman Brothers Inc. and
Citigroup Global Markets Inc., as joint lead arrangers and joint bookrunners and
as syndication agents, and JPMorgan Chase Bank, as documentation agent.
          “Effective Stockholder Consent” means the effectiveness of the
Stockholder Consent upon the passage of 20 calendar days following the
distribution of

      Convertible Note Purchase Agreement   Page 2 of 26

 



--------------------------------------------------------------------------------



 



the Information Statement to the holders of Common Stock pursuant to Section 5.2
hereof and in accordance with the applicable rules and regulations of the
Commission.
          “Equity Interests” of any Person means (i) Capital Stock of such
Person or (ii) warrants or options exercisable for, other securities convertible
into or exchangeable for, or other rights to acquire (whether by conversion,
exercise, exchange or otherwise) Capital Stock of such Person.
          “Environmental Laws” has the meaning set forth in Section 3.28 of this
Agreement.
          “ERISA” has the meaning set forth in Section 3.26 of this Agreement.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Commission thereunder.
          “FF&E Agreement” means the Amended and Restated FF&E Credit and
Guarantee Agreement, dated as of August 21, 2007, by and among Las Vegas Sands,
LLC, as the borrower, certain affiliates of the borrower as guarantors, the
lenders party thereto from time to time, General Electric Capital Corporation,
as administrative agent for the lenders and as collateral agent and GE Capital
Markets, Inc., as lead arranger and bookrunner.
          “Governmental Authority” means the government of any nation, state,
city, locality or other political subdivision of any thereof, any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.
          “Indenture” means the indenture, dated as of September 30, 2008, as
supplemented by the supplemental indenture, dated as of September 30, 2008,
between U.S. Bank, National Association, as trustee, and the Company, in the
form attached as Exhibit A hereto.
          “Information Statement” has the meaning set forth in Section 5.2 of
this Agreement.
          “Intellectual Property” has the meaning set forth in Section 3.22 of
this Agreement.
          “Investor Rights Agreement” means the Investor Rights Agreement, dated
as of the Closing Date, by and among the Company and the Purchaser.
          “Material Adverse Effect” has the meaning set forth in Section 3.7 of
this Agreement.
          “Material Subsidiaries” has the meaning set forth in Section 3.9 of
this Agreement.

      Convertible Note Purchase Agreement   Page 3 of 26

 



--------------------------------------------------------------------------------



 



          “Money Laundering Laws” has the meaning set forth in Section 3.30 of
this Agreement.
          “Note Documents” means this Agreement, the Indenture, the Notes and
the Amended and Restated Registration Rights Agreement.
          “Notes” means the Company’s 61/2% Convertible Senior Notes due 2013,
issued by the Company pursuant to the Indenture.
          “Person” means any individual, firm, corporation, partnership, limited
liability company, trust, incorporated or unincorporated association, joint
venture, joint stock company, Governmental Authority or other entity of any
kind.
          “Recent Public Filings” has the meaning set forth in Section 3.7 of
this Agreement.
          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the Commission thereunder.
          “Stockholder Consent” means the written consent of holders of a
majority of the outstanding shares of Common Stock approving the issuance of
Common Stock upon conversion of the Notes in the form attached as Exhibit B
hereto.
          “Subsidiary” or “Subsidiaries” means, with respect to any Person, any
corporation more than 50% of the Voting Stock of which is owned directly or
indirectly by such Person, and any partnership, association, joint venture or
other entity in which such Person owns more than 50% of the equity interests or
has the power to elect a majority of the board of directors or other governing
body.
          “Trustee” means U.S. Bank, National Association, or any successor
trustee under the Indenture.
          “Underlying Shares” means the shares of Common Stock into which the
Notes are convertible.
          “Voting Stock”, as applied to the stock of any corporation, means
stock of any class or classes (however designated) having by the terms thereof
ordinary voting power to elect a majority of the members of the board of
directors (or other governing body) of such corporation other than stock having
such power only by reason of the happening of a contingency.
ARTICLE 2
PURCHASE AND SALE OF NOTES
          2.1 Issue and Sale of Notes. Subject to the terms and conditions
herein set forth, the Company agrees to issue and sell to the Purchaser the
aggregate principal amount of Notes set forth opposite the Purchaser’s name on
Schedule A to this

      Convertible Note Purchase Agreement   Page 4 of 26

 



--------------------------------------------------------------------------------



 



Agreement, and the Purchaser agrees to pay the Company the purchase price set
forth opposite the Purchaser’s name on Schedule A to this Agreement (the
“Purchase Price”).
          2.2 Closing. The purchase of Notes shall take place at the closing
(the “Closing”) to be held at the offices of Paul, Weiss, Rifkind, Wharton &
Garrison LLP, on the date hereof (the “Closing Date”). Subject to the
satisfaction of the conditions relating to the Closing set forth in Section 2.3
and Section 2.4, at the Closing, (x) the Company shall issue a Note in the
aggregate principal amount set forth opposite the Purchaser’s name on Schedule A
to this Agreement, dated the Closing Date and registered in the Purchaser’s name
(or in the name of its nominee), the Trustee will authenticate such Note, and
the Company shall deliver such issued and authenticated Note to the Purchaser
and (y) the Purchaser shall pay to the Company the Purchase Price by wire
transfer of immediately available funds to the account or accounts designated by
the Company in writing to the Purchaser prior to the Closing.
          2.3 Company Conditions to Closing. The obligations of the Company to
be performed at the Closing shall be subject to the satisfaction of the
condition that the representations and warranties set forth in Article IV of the
Purchaser shall be true and correct on and as of the Closing Date.
          2.4 Purchaser Conditions to Closing. The obligations of the Purchaser
to be performed at the Closing shall be subject to the satisfaction of the
following conditions:
               (a) Representations and Warranties. The representations and
warranties set forth in Article III shall be true and correct on and as of the
Closing Date.
               (b) Certificates; Resolutions. The Purchaser shall have received
a certificate of the Secretary or Assistant Secretary of the Company setting
forth (a) resolutions of the Board of Directors of the Company with respect to
the authorization of the Company to execute, deliver and perform its obligations
under each Note Document to which it is a party, issue the Notes and enter into
the transactions contemplated by the Note Documents, (b) the officers of the
Company who are authorized to sign the Notes and the other Note Documents,
(c) specimen signatures of such authorized officers, and (d) the Amended and
Restated Articles of Incorporation and Amended and Restated Bylaws of the
Company certified as being true and complete. The Purchaser shall have received
a copy of resolutions of the Special Committee of the Board of Directors of the
Company recommending that the Board of Directors of the Company approve the
transactions contemplated by the Note Documents. The Purchaser shall have
received a certificate of an officer of the Company certifying as to such
matters as the Purchaser may reasonably specify.
               (c) Note Documents. The Purchaser shall have received from the
Company counterparts of each Note Document (other than the Notes) signed on
behalf of each party thereto other than the Purchaser.

      Convertible Note Purchase Agreement   Page 5 of 26

 



--------------------------------------------------------------------------------



 



               (d) Notes. The Purchaser shall have received each Note that is to
be issued to the Purchaser at the Closing.
               (e) Opinions. The Purchaser shall have received written opinions,
addressed to it, issued by (i) Paul, Weiss, Rifkind, Wharton & Garrison LLP,
securities counsel to the Company, (ii) Lionel Sawyer & Collins, Nevada counsel
to the Company, and (iii) Snell & Wilmer LLP, Nevada gaming counsel to the
Company, in each case, in form and substance satisfactory to the Purchaser.
               (f) Purchase Permitted by Applicable Law, etc. On the Closing
Date, (a) the Purchaser’s purchase of the Notes to be purchased by the Purchaser
at the Closing shall (i) be permitted by the laws and regulations of each
jurisdiction to which the Purchaser is subject, (ii) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (iii) not subject the
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, and (b) no litigation shall be pending or threatened, which
does or, with respect to any threatened litigation, seeks to, enjoin, prohibit
or restrain, the purchase or repayment of any Notes or the consummation of the
transactions contemplated by this Agreement or any other Note Document. If
requested by the Purchaser, the Purchaser shall have received a certificate of
an officer of the Company certifying as to such matters of fact as the Purchaser
may reasonably specify to enable the Purchaser to determine whether the
Purchaser’s receipt of such Notes is so permitted.
               (g) Default. At the time of and immediately after giving effect
to each purchase of the Notes contemplated hereby, no event that would
constitute a “Default” or “Event of Default” under the terms of the Indenture
shall have occurred and be continuing.
               (h) Note Documents. Each of the Note Documents relating to the
Purchaser’s investment in the Notes shall have been executed and delivered in a
form acceptable to the Purchaser.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
          The Company represents and warrants to, and agrees with, the Purchaser
as follows:
          3.1 The Company has the full power and authority to execute and
deliver, and perform its obligations under this Agreement and the other Note
Documents and to issue and sell the Notes and to consummate the transactions
contemplated hereby and thereby. The execution and delivery by the Company of
this Agreement and the other Note Documents, the issuance and sale of the Notes,
and the consummation by the Company of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate action on the part
of the Company

      Convertible Note Purchase Agreement   Page 6 of 26

 



--------------------------------------------------------------------------------



 



and no other corporate proceedings on the part of the Company are necessary to
approve this Agreement or any other Note Document, the issuance and sale of the
Notes, or the consummation of the transactions contemplated hereby and thereby.
The Company’s Board of Directors has authorized the stockholders of the Company
to act by written consent to approve the issuance of Common Stock upon
conversion of the Notes. The Company has duly executed and delivered this
Agreement and the other Note Documents, and, assuming due execution and delivery
of this Agreement by the Purchaser, due execution and delivery of the Indenture
by the Trustee, and due authentication of the Notes by the Trustee, this
Agreement and the other Note Documents constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except (i) as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability and
(ii) to the extent that the indemnification and contribution provisions of the
Investor Rights Agreement and the Amended and Restated Registration Rights
Agreement may be unenforceable by virtue of contravening public policy.
          3.2 The Underlying Shares have been duly authorized and, when issued
upon conversion of the Notes against payment of the conversion price, will be
validly issued, fully paid and nonassessable and will conform in all material
respects to the description of the Common Stock set forth under the caption
“Description of Capital Stock” in the Company’s Registration Statement on Form
S-1 (File No. 333-131845) filed on February 14, 2006.
               (a) The Board of Directors of the Company has duly and validly
adopted resolutions initially reserving 9,566,975 shares of Common Stock for the
purpose of enabling the Company to satisfy any obligations to issue and deliver
Underlying Shares upon conversion of the Notes.
               (b) Other than pursuant to the Investor Rights Agreement, no
Person is entitled to preemptive or other rights to subscribe for the Notes or
Underlying Shares.
          3.3 Neither the execution and delivery of this Agreement, the
Indenture and the Notes, the issuance and sale of the Notes, nor the
consummation of the transactions contemplated hereby and thereby will conflict
with or result in any violation of or constitute a default under any term of any
material agreement, mortgage, indenture, license, permit, lease, or other
instrument, judgment, decree, order, law, or regulation by which the Company or
any of its Subsidiaries is bound.
          3.4 Assuming the accuracy of the representations and warranties and
compliance with the covenants contained herein by the Purchaser, and the
compliance by the Purchaser with the transfer restrictions on the Notes set
forth in the Indenture, no consent, approval, authorization, order, registration
or qualification of or with any such court or governmental agency or body is
required by the Company or its Subsidiaries for the execution and delivery of
this Agreement, the Indenture and the Notes, the

      Convertible Note Purchase Agreement   Page 7 of 26

 



--------------------------------------------------------------------------------



 



issuance and sale of the Notes, or the consummation by the Company of the
transactions contemplated hereby and thereby, except the filing with the
Commission of the Information Statement, the filing with the Commission of a
Current Report on Form 8-K relating to the execution and delivery of this
Agreement, the Indenture and the Notes and the issuance and sale of the Notes,
and the listing of Common Stock issuable upon conversion of the Notes on the New
York Stock Exchange, and such consents, approvals, authorizations, orders,
registrations and qualifications that have been obtained and are in full force
and effect as of the Closing Date.
          3.5 Neither the Company nor any person acting on its behalf has
offered to sell the Notes by means of any form of general solicitation or
general advertising within the meaning of Rule 502(c) under the Securities Act.
          3.6 Except for the execution of the Stockholder Consent by holders of
a majority of the outstanding shares of Common Stock, no vote of the holders of
any class or series of Capital Stock of the Company (in their capacity as such
holders) is necessary to approve or consummate the transactions contemplated by
this Agreement, the Indenture and the Notes, including the issuance of the Notes
to the Purchaser and the conversion of the Notes into Common Stock.
          3.7 Neither the Company nor any of its Subsidiaries has sustained
since the date of the latest financial statements included in the Company’s most
recent quarterly report filed with the Commission on Form 10-Q (the “10-Q
Reference Date”) any material loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, otherwise
than as set forth in or contemplated by the Company’s Annual Report filed with
the Commission on Form 10-K for the year ending December 31, 2007 and any other
periodic or current reports filed with the Commission thereafter (the Form 10-K
together with such subsequent reports, the “Recent Public Filings”); and, since
the 10-Q Reference Date, there has not been any change in the Capital Stock
other than issuance of Common Stock pursuant to awards made under the 2004
Equity Award Plan or any increase in the long-term debt (except as previously
disclosed to the Purchaser) of the Company or any of its Subsidiaries or any
material adverse change, or any development that could reasonably be expected to
result in a material adverse change, in or affecting the general affairs,
management, business, properties, prospects or condition (financial or other),
stockholders’ equity or results of operations of the Company and its
subsidiaries, taken as a whole, otherwise than as set forth or contemplated in
the Recent Public Filings (any such change or event, a “Material Adverse
Effect”).
          3.8 The Company and its Subsidiaries have good and marketable title in
fee simple to all material real property and good and marketable title to all
material personal property owned by them, in each case free and clear of all
liens, encumbrances and defects except such as are described in the Recent
Public Filings or such as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and its subsidiaries; and any real property and
buildings held under lease by the Company and its

      Convertible Note Purchase Agreement   Page 8 of 26

 



--------------------------------------------------------------------------------



 



Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are described in the Recent Public Filings or are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and its subsidiaries.
          3.9 The Company has been duly incorporated and is validly existing as
a corporation in good standing under the laws of the State of Nevada with power
and authority (corporate and other) to own its properties and conduct its
business as described in the Recent Public Filings and has been duly qualified
to do business as a foreign corporation for the transaction of business and is
in good standing under the laws of each other jurisdiction in which it owns or
leases properties or conducts any business so as to require such qualification,
except where the failure to be so qualified or in good standing would not,
individually or in the aggregate, have a Material Adverse Effect; and each of
Las Vegas Sands, LLC, Venetian Casino Resort, LLC, Interface Group-Nevada, Inc.,
Palazzo Condo Tower, LLC, Sands Pennsylvania, Inc., Sands Bethworks Gaming, LLC,
Venetian Venture Development, LLC, Venetian Venture Development Intermediate I,
Venetian Venture Development Intermediate II, Venetian Venture Development
Intermediate Limited, Venetian Macau Limited, Venetian Cotai Limited, Venetian
Orient Limited, Cotai Waterjets (Macau) Limited, Cotai Waterjets (HK) Limited,
CotaiJet Holdings (II) Limited and Marina Bay Sands Pte. Ltd. (collectively, the
“Material Subsidiaries”), each of which is a Subsidiary of the Company, has been
duly incorporated or organized and is validly existing as a corporation or
limited liability company, as the case may be, in good standing under the laws
of its jurisdiction of incorporation or formation, as the case may be; and each
of the Subsidiaries of the Company, other than the Material Subsidiaries, has
been duly incorporated or organized and is validly existing as a corporation or
limited liability company, as the case may be, in good standing under the laws
of its jurisdiction of incorporation or formation, as the case may be, except
where the failure to be in good standing would not have a Material Adverse
Effect.
          3.10 The Company has an authorized capitalization as set forth in the
Recent Public Filings, all of the issued shares of Capital Stock of the Company
have been duly and validly authorized and issued and are fully paid and
non-assessable; and all of the issued shares of Capital Stock or other ownership
interests, as the case may be, of each subsidiary of the Company have been duly
and validly authorized and issued, are fully paid and non-assessable and (except
as otherwise set forth in the Recent Public Filings) and, except for certain of
the Company’s Subsidiaries are owned directly or indirectly by the Company, free
and clear of all liens, encumbrances, equities or claims.
          3.11 Prior to the Closing Date, neither the Company nor any of its
affiliates has taken any action which is designed to or which has constituted or
which might have been expected to cause or result in stabilization or
manipulation of the price of any security of the Company in connection with the
offering of the Notes.
          3.12 The issuance and sale of the Notes and the compliance by the
Company with all of the provisions of the Notes, the Indenture and this
Agreement and the consummation of the transactions herein and therein
contemplated will not conflict

      Convertible Note Purchase Agreement   Page 9 of 26

 



--------------------------------------------------------------------------------



 



with or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, (i) any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Company or any of its
Subsidiaries is a party or by which the Company or any of its Subsidiaries is
bound or to which any of the property or assets of the Company or any of its
Subsidiaries is subject, (ii) the provisions of the Amended and Restated
Articles of Incorporation or Amended and Restated By-laws of the Company or
(iii) except for obtaining any Approvals in respect of the transactions
contemplated by the Note Documents and assuming the accuracy of the
representations and warranties and compliance with the covenants contained
herein by the holders of the Notes with the transfer restrictions on the Notes
described in the Indenture, any statute applicable to the Company or any order,
rule or regulation applicable to the Company of any court or governmental agency
or body having jurisdiction over the Company or any of its Subsidiaries or any
of their properties except, in the case of clauses (i) and (iii), for such
conflicts, breaches, violations or defaults as would not have a Material Adverse
Effect; and, assuming the accuracy of the representations and warranties and
compliance with the covenants contained herein by the holders of the Notes with
the transfer restrictions on the Notes described in the Indenture, no consent,
approval, authorization, order, registration or qualification of or with any
such court or governmental agency or body is required by the Company or its
Subsidiaries for the issue and sale of the Notes or the consummation by the
Company of the transactions contemplated by this Agreement or the Indenture,
except filings made pursuant to the Amended and Restated Registration Rights
Agreement, filings related to the transactions contemplated hereby on
Schedule 13D or 13G, Form 4 and Form 8-K or under applicable gaming laws with
the Commission and such consents, approvals, authorizations, registrations or
qualifications as may be required under state securities or Blue Sky laws or
foreign securities laws, as applicable, in connection with the purchase and
distribution of the Notes and such consents, approvals, authorizations, orders,
registrations and qualifications that have been obtained and are in full force
and effect as of the Closing Date.
          3.13 Neither the Company nor any of its Subsidiaries is (i) in
violation of its Amended and Restated Articles of Incorporation or Amended and
Restated By-laws or limited liability company agreement or similar
organizational document, as applicable, or (ii) in default in the performance or
observance of any material obligation, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement, lease or other agreement or
instrument to which it is a party or by which it or any of its properties may be
bound, except in the case of clause (ii) as would not have a Material Adverse
Effect.
          3.14 Other than as set forth in the Recent Public Filings, there are
no legal or governmental proceedings pending to which the Company or any of its
Subsidiaries is a party or of which any property of the Company or any of its
Subsidiaries is the subject which now have or could reasonably be expected in
the future to have a Material Adverse Effect; and, to the Company’s knowledge,
no such proceedings are threatened or contemplated by governmental authorities
or threatened by others.

      Convertible Note Purchase Agreement   Page 10 of 26

 



--------------------------------------------------------------------------------



 



          3.15 The Company is not, and after giving effect to the offering and
sale of the Notes and the application of the proceeds thereof, will not be an
“investment company,” as such term is defined in the United States Investment
Company Act of 1940, as amended.
          3.16 The Company maintains a system of internal control over financial
reporting (as such term is defined in Rule 13a-15(f) under the Exchange Act)
that complies with the requirements of the Exchange Act. Each of the Company and
its Subsidiaries maintains a system of internal accounting controls sufficient
to provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect thereto.
          3.17 The Company maintains disclosure controls and procedures (as such
term is defined in Rule 13a-15(e) under the Exchange Act) that comply with the
requirements of the Exchange Act; such disclosure controls and procedures have
been designed to ensure that material information relating to the Company and
its Subsidiaries is made known to the Company’s principal executive officer and
principal financial officer by others within those entities; and such disclosure
controls and procedures are effective.
          3.18 PricewaterhouseCoopers LLP, which has audited certain financial
statements of the Company and its subsidiaries, is an independent registered
public accounting firm as required by the Securities Act and the Exchange Act
and the applicable rules and regulations of the Commission thereunder.
          3.19 The consolidated historical financial statements (the
“Consolidated Historical Financial Statements”) from the Company’s preceding
three full fiscal years and any fiscal quarters since the conclusion of the
Company’s latest fiscal year contained in the Recent Public Filings fairly
present in all material respects the consolidated financial position of the
Company at the respective dates indicated and the results of its operations and
its cash flows for the respective periods indicated, in accordance with U.S.
generally accepted accounting principles consistently applied throughout such
periods (except as otherwise disclosed therein). Except as otherwise disclosed
in such Consolidated Historical Financial Statements or in any Recent Public
Filings, the Consolidated Historical Financial Statements are, in all material
respects, prepared on a basis consistent with such financial statements and the
books and records of the Company.
          3.20 Except for obtaining any Approvals in respect of the transactions
contemplated by the Note Documents, each of the Company and its Subsidiaries has
complied in all respects with all laws, regulations and orders applicable to it
or its

      Convertible Note Purchase Agreement   Page 11 of 26

 



--------------------------------------------------------------------------------



 



businesses including, without limitation, all applicable provisions of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated by the
Commission thereunder, the laws of the State of Nevada, various regulations of
the Nevada Gaming Commission and the general laws, specific gaming laws, various
regulations and licensing and regulatory control of the Macau government and
Gaming Inspection and Coordination Bureau, the Pennsylvania Gaming Control Board
and the government of the State of Pennsylvania, and the Singapore Tourism Board
and the Singapore government, in each case, other than as would not have a
Material Adverse Effect, or as otherwise described in the Recent Public Filings.
          3.21 Except for obtaining any Approvals in respect of the transactions
contemplated by the Note Documents and except as would not, individually or in
the aggregate, have a Material Adverse Effect or as otherwise described in the
Recent Public Filings, (i) each of the Company and its Subsidiaries has all
certificates, consents, exemptions, orders, permits, licenses, authorizations or
other approvals (each, an “Authorization”) of and from, and has made all
declarations and filings with, all federal, state, local and other governmental
authorities, all self-regulatory organizations and all courts and other
tribunals, necessary or required to engage in the business currently conducted
by it in the manner described in the Recent Public Filings; (ii) all such
Authorizations are valid and in full force and effect; and (iii) each of the
Company and its Subsidiaries is in compliance in all material respects with the
terms and conditions of all such Authorizations and with the rules and
regulations of the regulatory authorities and governing bodies having
jurisdiction with respect thereto.
          3.22 Each of the Company and its Subsidiaries owns or possesses or has
the right to use the licenses, copyrights, know-how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures), trademarks, service marks and trade names (collectively,
the “Intellectual Property”) presently employed by it in connection with, and
material to, individually or in the aggregate, its operations, except where the
failure to own, possess or have the right to use would not have a Material
Adverse Effect; and neither the Company nor any of its Subsidiaries have
received any notice of infringement of or conflict with asserted rights of
others with respect to the foregoing which, individually or in the aggregate,
has, or would reasonably be expected to result in, a Material Adverse Effect. To
the knowledge of the Company and its subsidiaries, the use of such Intellectual
Property in connection with the business and operations of the Company and its
Subsidiaries as described in the Recent Public Filings does not infringe on the
rights of any person, except as would not, individually or in the aggregate,
result in a Material Adverse Effect.
          3.23 All income tax returns required to be filed by the Company and
its Subsidiaries in all jurisdictions have been timely and duly filed, other
than those filings being contested in good faith, except where the failure to so
file any such returns could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Except as disclosed in the Recent
Public Filings, there are no income tax returns of the Company or its
Subsidiaries that are currently being audited by state, local or federal taxing
authorities or agencies (and with respect to which the Company

      Convertible Note Purchase Agreement   Page 12 of 26

 



--------------------------------------------------------------------------------



 



or its Subsidiaries has received notice), where the findings of such audit could
reasonably be expected to result in a Material Adverse Effect. All material
taxes, including withholding taxes, penalties and interest, assessments, fees
and other charges due or claimed to be due from such entities, have been paid,
other than those being contested in good faith and for which adequate reserves
have been provided or those currently payable without penalty or interest.
          3.24 Except as disclosed under the caption in the Company’s Annual
Report on Form 10-K for the year ended December 31, 2007 entitled “Risk
Factors—Risks Related to Our Business—Our insurance coverage may not be adequate
to cover all possible losses that our properties could suffer. In addition our
insurance costs may increase and we may not be able to obtain the same insurance
coverage in the future,” each of the Company and its Subsidiaries maintains
insurance covering its properties, operations, personnel and businesses which
insures against such losses and risks as are adequate in accordance with the
Company’s reasonable business judgment to protect the Company, its Subsidiaries
and their businesses. Except as disclosed in the Recent Public Filings,
including, without limitation, under the caption entitled “Risk Factors—Risks
Related to Our Business—Our insurance coverage may not be adequate to cover all
possible losses that our properties could suffer. In addition our insurance
costs may increase and we may not be able to obtain the same insurance coverage
in the future,” in the Company’s Annual Report on Form 10-K for the year ended
December 31, 2007, all such insurance is outstanding and duly in force in all
material respects on the Closing Date.
          3.25 Except as disclosed in the Recent Public Filings, and except for
the transactions contemplated by this Agreement, there are no material business
relationships or related party transactions which would be required to be
disclosed therein by Item 404 of Regulation S-K of the Commission and such
business relationship or related party transaction described therein is a fair
and accurate description in all material respects of the relationships and
transactions so described.
          3.26 Each of the Company and its Subsidiaries is in compliance with
all presently applicable provisions of the Employee Retirement Income Security
Act of 1974, as amended, including the regulations and published interpretations
thereunder (“ERISA”), except for any non-compliance which would not have a
Material Adverse Effect; no “reportable event” (as defined in ERISA) has
occurred with respect to any “pension plan” (as defined in ERISA) for which the
Company or any of its Subsidiaries would have any liability, except such as
would not have a Material Adverse Effect; each of the Company and its
Subsidiaries has not incurred and does not expect to incur liability under
(i) Title IV of ERISA with respect to termination of, or withdrawal from, any
“pension plan” or (ii) Section 412 or 4971 of the Internal Revenue Code of 1986,
as amended, including the regulations and published interpretations thereunder
(the “Code”), in each case, except as would not have a Material Adverse Effect;
and each “pension plan” for which the Company or any of its Subsidiaries would
have any liability, except as would not have a Material Adverse Effect, that is
intended to be qualified under Section 401(a) of the Code is so qualified in all
material respects and

      Convertible Note Purchase Agreement   Page 13 of 26

 



--------------------------------------------------------------------------------



 



nothing has occurred, whether by action or by failure to act, which would cause
the loss of such qualification, except, in each case, as would not have a
Material Adverse Effect.
          3.27 There is, except as set forth in the Recent Public Filings,
(i) no material unfair labor practice complaint pending against the Company or
any of its Subsidiaries or, to the best knowledge of each of the Company and its
Subsidiaries threatened against it, before the National Labor Relations Board or
any state or local labor relations board, and no significant grievance or
significant arbitration proceeding arising out of or under any collective
bargaining agreement is so pending against the Company or any of its
subsidiaries, or, to the best knowledge of each of the Company and its
subsidiaries, threatened against it, (ii) no material strike, labor dispute,
slowdown or stoppage pending against the Company or any of its Subsidiaries nor,
to the best knowledge of each of the Company and its subsidiaries, threatened
against it and (iii) to the best knowledge of each of the Company and its
subsidiaries, no union representation question existing with respect to the
employees of the Company or any of its subsidiaries, and, to the best knowledge
of each of the Company and its subsidiaries, no union organizing activities are
taking place, except, in each case of clauses (i), (ii) or (iii), as would not
have a Material Adverse Effect.
          3.28 Each of the Company and its Subsidiaries has reviewed the effect
of Environmental Laws (as defined below) and the disposal of hazardous or toxic
substances, wastes, pollutants and contaminants on the business, assets,
operations and properties of the Company and its subsidiaries, as applicable,
and identified and evaluated associated costs and liabilities (including,
without limitation, any material capital and operating expenditures required for
clean-up, closure of properties and compliance with environmental, safety or
similar laws or regulations applicable to it or its business or property
relating to the protection of human health and safety, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(“Environmental Laws”), all permits, licenses and approvals, all related
constraints on operating activities and all potential liabilities to third
parties). On the basis of such reviews, each of the Company and its Subsidiaries
has reasonably concluded that such associated costs and liabilities would not
have a Material Adverse Effect. Neither the Company nor any of its Subsidiaries
has violated any Environmental Laws, lacks any permit, license or other approval
required of it under applicable Environmental Laws or is violating any term or
condition of such permit, license or approval, in each case, which could
reasonably be expected to, either individually or in the aggregate, have a
Material Adverse Effect.
          3.29 Neither the Company nor any of its Subsidiaries or to any of
their knowledge, any director, officer, agent, employee or other person
associated with or acting on behalf of the Company or any of its Subsidiaries
(i) has used any corporate funds during the last five years for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity, (ii) made any unlawful payment to any foreign or domestic
government official or employee from corporate funds, (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977, as
amended, or (iv) made any bribe, rebate, payoff, influence payment, kickback

      Convertible Note Purchase Agreement   Page 14 of 26

 



--------------------------------------------------------------------------------



 



or other unlawful payment, except, in each case, such as would not, individually
or in the aggregate, have a Material Adverse Effect.
          3.30 Except as described in the Recent Public Filings, the operations
of the Company and its Subsidiaries are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements of
the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
money laundering statutes of all jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any subsidiary with respect to the Money Laundering Laws is pending or, to
the best knowledge of the Company, threatened, except as would not, individually
or in the aggregate, have a Material Adverse Effect.
          3.31 Other than as contemplated by or described in this Agreement,
there is no broker, finder or other party that is entitled to receive from the
Company or any of its Subsidiaries any brokerage or finder’s fee or other fee or
commission as a result of any of the transactions contemplated by this
Agreement.
          3.32 Each certificate signed by any officer of the Company and
delivered to the Purchaser or counsel to the Purchaser pursuant to this
Agreement shall be deemed to be a representation and warranty by the Company to
the Purchaser as to the matters covered thereby.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
          The Purchaser hereby, severally with respect to itself only, makes the
following representations and warranties for the benefit of the Company as of
the Closing Date:
          4.1 Organization, Standing and Power. If the Purchaser is an entity,
the Purchaser is duly organized, validly existing and in good standing under the
laws of the jurisdiction in which it is organized.
          4.2 Authority; Execution and Delivery; Enforceability. The Purchaser
has the full power and authority to execute, deliver and perform this Agreement
and to consummate the transactions contemplated hereby. If the Purchaser is an
entity, the execution and delivery by the Purchaser of this Agreement and the
consummation by the Purchaser of the transactions contemplated hereby have been
duly authorized by all necessary action on the part of the Purchaser and no
other proceedings on the part of the Purchaser are necessary to approve this
Agreement and to consummate the transactions contemplated hereby. The Purchaser
has duly executed and delivered this Agreement, and, assuming due execution and
delivery by the Company, this Agreement constitutes the legal, valid and binding
obligation of the

      Convertible Note Purchase Agreement   Page 15 of 26

 



--------------------------------------------------------------------------------



 



Purchaser, enforceable against the Purchaser in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability.
          4.3 Securities Act. The Notes are being acquired for investment only
and not with a view to any public distribution thereof, and the Purchaser shall
not offer to sell or otherwise dispose of the Notes so acquired by it and the
Underlying Shares issuable upon conversion thereof in violation of any of the
registration requirements of the Securities Act.
          4.4 Accredited Investor.
               (a) The Purchaser is an “accredited investor” (as defined in
Rule 501 under the Securities Act).
               (b) The Purchaser has such knowledge and experience in financial
and business matters and the Purchaser is capable of utilizing the information
that is available to the Purchaser concerning the Company to evaluate the risks
of investment in the Company including the risk that the Purchaser could lose
its entire investment in the Notes (and the Common Stock issuable upon
conversion thereof).
          4.5 Investment Representations and Warranties. The Purchaser
understands that neither the Notes nor the Underlying Shares have been
registered under the Securities Act or under the securities laws of any state or
any other jurisdiction. The Purchaser understands that there is no public market
for the sale or other transfer of the Notes, such a market may not develop and
that the sale or other transfer of the Notes is restricted by federal and state
securities law and this Agreement. The Purchaser understands that the Purchaser
may be required to bear the economic risk of the investment indefinitely.
          4.6 No Conflicts. Neither the execution nor the delivery of this
Agreement nor the consummation of the transactions contemplated hereby will
conflict with or result in any violation of or constitute a default under any
term of any material agreement, mortgage, indenture, license, permit, lease, or
other instrument, judgment, decree, order, law, or regulation by which the
Purchaser is bound.
ARTICLE 5
AGREEMENTS
          5.1 Restrictions on Conversion of the Notes. The Purchaser
acknowledges and agrees that it shall not have the right to convert any Notes
into Common Stock unless and until the Convertibility Date occurs. Prior to the
Convertibility Date, the Purchaser agrees that it will not sell, assign or
transfer any Notes unless the purchaser, assignee or transferee thereof agrees
in writing, for the benefit of the Company, to comply with the terms of this
Section 5.1 as if such

      Convertible Note Purchase Agreement   Page 16 of 26

 



--------------------------------------------------------------------------------



 



purchaser, assignee or transferee was the Purchaser; provided, however, that a
transfer from the Purchaser to any Adelson Holder (as such term is defined in
the Amended and Restated Registration Rights Agreement) (or a transfer from an
Adelson Holder to another Adelson Holder) shall not require execution of such a
writing if such a writing has already been provided by such Adelson Holder.
          5.2 Information Statement. Promptly following the date of this
Agreement, the Company shall prepare and, in no event more than 40 days after
the date hereof, file with the Commission an information statement describing
the Stockholder Consent and containing the information required by Schedule 14C
in accordance with all applicable rules and regulations of the Commission (the
“Information Statement”). The Company shall use its reasonable best efforts to
cause the Commission to clear the Information Statement for mailing to
stockholders. As soon as reasonably practicable after the Commission has cleared
the Information Statement, the Company shall mail the Information Statement to
the holders of its Common Stock. The Company shall provide the Purchaser with a
copy of the Information Statement and all modifications thereto prior to filing
or delivery to the Commission and shall consult with the Purchaser in connection
therewith. The Company shall not mail any Information Statement, or any
amendment or supplement thereto, to which the Purchaser reasonably and timely
object.
          5.3 Legends and Restrictions on Transfer. The Purchaser agree that all
certificates or other instruments representing the Notes and the Underlying
Shares contemplated by this Agreement will bear the restrictive legends set
forth in the Indenture and be subject to the transfer restrictions set forth in
the Indenture.
          5.4 Listing of Common Stock. The Company will use its reasonable best
efforts to cause the Underlying Shares issuable upon conversion of the Notes to
be authorized for listing on the New York Stock Exchange as soon as practicable.
          5.5 Use of Proceeds. The Company agrees that it will apply the net
proceeds it derives from the sale of the Notes to the Purchaser in accordance
with the funds flow memorandum, dated as of the Closing Date.
          5.6 Expenses. The Company agrees to pay promptly, and in any event
within 5 days following written demand therefor, all the actual and reasonable
costs and expenses of preparation, negotiation, execution and delivery of the
Note Documents and any consents, amendments, waivers or other modifications
thereto, including the fees, expenses and disbursements of counsel to the
Purchaser.
          5.7 Approvals. The Company shall use its reasonable best efforts to
obtain each of the Approvals as soon as practicable, but in any event, within
120 days of the date hereof. In the event that the Company fails to obtain each
of the Approvals within 120 days of the date hereof (an “Approval Default”) and
such failure is not the direct result of action (or inaction) taken by the
Principal Stockholder (as such term is defined in the Indenture) that was
designed to prevent the Approvals from being obtained, a fee (the “Approval
Fee”) will accrue from the date on which such Approval

      Convertible Note Purchase Agreement   Page 17 of 26

 



--------------------------------------------------------------------------------



 



Default occurs to, but not including, the date on which such Approval Default is
cured, at a rate of 2.00% per annum on the aggregate principal amount of the
Notes then held directly or beneficially by the Purchaser(s) and any other
Related Party (as such term is defined in the Indenture) of the Principal
Stockholder, it being understood that (i) such ownership of the Notes shall be
reasonably documented to the Company and (ii) payment of the Approval Fee shall
not relieve the Company of its obligation to obtain each of the Approvals
hereunder. Such Approval Fee shall be payable by the Company to the Purchaser or
any designee of the Purchaser on a monthly basis commencing on the one month
anniversary of the occurrence of the Approval Default.
ARTICLE 6
MISCELLANEOUS
          6.1 Notices. All notices or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, telecopied or
sent by certified, registered or express mail, postage prepaid. Any such notice
shall be deemed given when so delivered personally, telecopied or sent by
certified, registered or express mail, as follows:

         
            
  (a)   if to the Company:
 
       
 
      Las Vegas Sands Corp.
 
      3555 Las Vegas Boulevard South
 
      Las Vegas, Nevada 89109
 
      Attention: Scott D. Henry
 
      Telecopy: 702-733-5110
 
       
 
  (b)   If to the Purchaser, to the Purchaser’s address set forth on Schedule A.

Any party may by notice given in accordance with this Section 6.1 designate
another address or person for receipt of notices hereunder.
          6.2 Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of the parties
hereto. No Person other than the parties hereto and their successors and
permitted assigns is intended to be a beneficiary of this Agreement.
          6.3 Amendment and Waiver.
               (a) No failure or delay on the part of the Company or any of the
Purchaser in exercising any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to the
Company or the Purchaser at law, in equity or otherwise.

      Convertible Note Purchase Agreement   Page 18 of 26

 



--------------------------------------------------------------------------------



 



               (b) Any amendment, supplement or modification of or to any
provision of this Agreement and any waiver of any provision of this Agreement
shall be effective only if it is made or given in writing and signed by the
Company and the Purchaser.
          6.4 Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, all of which
when so executed shall be deemed to be an original and both of which taken
together shall constitute one and the same agreement.
          6.5 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
          6.6 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF. THE PARTIES HERETO IRREVOCABLY SUBMIT TO
THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN THE COUNTY
OF NEW YORK, IN THE STATE OF NEW YORK OVER ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT. TO THE FULLEST EXTENT THEY MAY
EFFECTIVELY DO SO UNDER APPLICABLE LAW, THE PARTIES HERETO IRREVOCABLY WAIVE AND
AGREE NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE, ANY CLAIM THAT
THEY ARE NOT SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, ANY OBJECTION THAT
THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.
          6.7 Specific Performance. The parties hereto intend that each of the
parties have the right to seek damages or specific performance in the event that
any other party hereto fails to perform such party’s obligations hereunder.
Therefore, if any party shall institute any action or proceeding to enforce the
provisions hereof, any party against whom such action or proceeding is brought
hereby waives any claim or defense therein that the plaintiff party has an
adequate remedy at law.
          6.8 Severability. If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.
          6.9 Entire Agreement; Survival. This Agreement, together with the
schedules hereto are intended by the parties as a final expression of their
agreement and

      Convertible Note Purchase Agreement   Page 19 of 26

 



--------------------------------------------------------------------------------



 



intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter contained
herein and therein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein or therein. This
Agreement supersedes all prior agreements and understandings between the parties
with respect to such subject matter. The agreements and covenants contained in
this Agreement shall survive the issuance and purchase of the Notes.
          6.10 [Intentionally Omitted.]
[Agreement Continues on Page 21]

      Convertible Note Purchase Agreement   Page 20 of 26

 



--------------------------------------------------------------------------------



 



          6.11 Further Assurances. Each of the parties shall execute such
documents and perform such further acts (including, without limitation,
obtaining any consents, exemptions, authorizations, or other actions by, or
giving any notices to, or making any filings with, any Governmental Authority or
any other Person) as may be reasonably required or desirable to carry out or to
perform the provisions of this Agreement.
          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed and delivered by their respective officers hereunto duly authorized
as of the date first above written.

                  /s/ Dr. Miriam Adelson       Dr. Miriam Adelson         

          Page 21 of 26

[Signature Page to Convertible Note Purchase Agreement]

 



--------------------------------------------------------------------------------



 



         

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed and delivered by their respective officers hereunto duly authorized
as of the date first above written.

            LAS VEGAS SANDS CORP.
      By:   /s/ William P. Weidner         Name:   William P. Weidner       
Title:   President, Chief Operating Officer and Secretary     

          Page 22 of 26

[Signature Page to Convertible Note Purchase Agreement]

 



--------------------------------------------------------------------------------



 



Schedule A

                          Aggregate Principal             Amount of Notes to    
    Name of Purchaser   be Purchased   Purchase Price   Address for Notices
Dr. Miriam Adelson
  $ 475,000,000     $ 475,000,000     c/o Las Vegas Sands Corp.
 
                  3555 Las Vegas Boulevard South
 
                  Las Vegas, Nevada 89109
 
                  Attention: Dr. Miriam Adelson
 
                  Telecopy: 702-733-5710
 
                   
 
                  With Copies To:
 
                   
 
                  c/o Las Vegas Sands Corp.
 
                  3555 Las Vegas Boulevard South
 
                  Las Vegas, Nevada 89109
 
                  Attention: Sheldon G. Adelson
 
                  Telecopy: 702-733-5710
 
                   
 
                  and
 
                   
 
                  Milbank, Tweed, Hadley & McCloy, LLP
 
                  601 S. Figueroa St., 30th Floor
 
                  Los Angeles, California 90017
 
                  Attention: Ken Baronsky, Esq.
 
                  Telecopy: 213-892-4733

      Schedule A to Convertible Note Purchase Agreement   Page 23 of 26

 



--------------------------------------------------------------------------------



 



Exhibit A
Indenture

      Exhibit A to Convertible Note Purchase Agreement   Page 24 of 26

 



--------------------------------------------------------------------------------



 



Exhibit B
Form of Stockholder Consent

      Exhibit B to Convertible Note Purchase Agreement   Page 25 of 26

 



--------------------------------------------------------------------------------



 



[This Page Intentionally Left Blank]

      Convertible Note Purchase Agreement   Page 26 of 26

 